Citation Nr: 1316039	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  08-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the right scapula disability. 

2.  Entitlement to an evaluation in excess of 10 percent for the left varicocele disability.

3.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability. 

4.  Entitlement to service connection for a left hip disorder. 

5.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disorder has been received.

6.  Entitlement to a compensable rating for a right shoulder scar due to service-connected right scapula disability.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability. 

8.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service in the United States Army from September 1977 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2009, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  The transcript from that hearing is in the claims file. 

In June 2011, the Board remanded this case.  In a subsequent November 2012 rating decision, service connection for status post ganglion cyst of the left wrist, was granted; thus resolving that issue which was formerly before the Board and a subject of the June 2011 decision.

The issues of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability, and entitlement to service connection for ED, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability results in limitation of motion of the right arm/shoulder, but does not limit this motion to halfway between the Veteran's side and his shoulder; the right shoulder disability does not cause nonunion, manunion, fibrous union, loose movement, instability, or dislocation of the humerus.  

2.  The Veteran's left varicocele is shown to be productive of complaint of intermittent pain, but not renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections.

3.  The Veteran does not have a prostate disability which is attributable to service.  

4.  The Veteran's left hip disability, diagnosed as avascular necrosis, is not attributable to service.  

5.  In an October 2004 decision, the RO denied service connection for degenerative joint disease of the right hip (claimed as a right hip disorder).  A notice of disagreement was not received within the subsequent one-year period.

6.  Evidence submitted since the RO's October 2004 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right scapula disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2012). 

2.  The criteria for a rating in excess of 10 percent for left varicocele have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.59, 4.115a, 4.115b, Diagnostic Codes 7525, 7529 (2012). 

3.  A prostate disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

4.  A left hip disability, diagnosed as avascular necrosis, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

5.  The RO's October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

6.  New and material evidence has not been received since the RO's October 2004 rating decision; thus, the claim of service connection for a right hip disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012), 38 C.F.R. § 3.156 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in August 2007 and June 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the increased rating claims, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the June 2008 letter, the Veteran was informed of the diagnostic codes that his disabilities may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

Regarding the new and material claim, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This matter was adequately addressed in the August 2007 VCAA letter.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings as well as the elements pertaining to the new and material and service connection claims.  The VLJ sought to / identify any pertinent evidence not currently associated with the claims and the Veteran also volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations with an addendum report, as the Board directed when remanding these claims in June 2011.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining the additional medical reports, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  However, in this case, uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).


Right Scapula

In June 2007, the Veteran requested an increased rating.  In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  At that time, the Veteran reported that he has crepitation which would go back and forth as well as popping.  He reported discomfort in the acromioclavicular area as well as in the scapulothoracic area in the supermedial portion of the joint.  The Veteran related that he used ibuprofen and muscle relaxers for relief.  The examiner felt that the Veteran symptom-amplified and self-limited on examination.  For example, the Veteran presented in a wheelchair due to claimed arthritis of the left hip, but he was able to get in and out of his wheelchair and on and off the examining table without difficulty.  When he took off his short, he abducted and forwarded flexed his right arm to the 170-180 degree range which the examiner indicated was performed without effort.  On examination, there was a healed scar in the posterior aspect of the scapulothoracic area on the right which was 16 centimeters in length.  There was some crepitation there as well as tenderness, but it was not unstable.  The Veteran was able to abduct times three to 100 degrees on the right versus 135 degrees on the left.  He forward flexed 95 degrees on the right and 135 degrees on the left.  Passive motion on the right with assistance revealed abduction and forward flexion to 160 degree with complaints of pain.  Internal rotation was 70 degrees on the right, 85 degrees on the left, externally to 20 degrees on the right and 35 degrees on the left.  The Veteran was neurovascularly intact.  There was a huge split-thickness skin graft on the left posterior shoulder which was 15 by 16 centimeters and it was well healed.  X-rays of the shoulder showed no visible postoperative changes or deformity of the scapula.  The Veteran did have early glenohumeral degenerative changes noted in the form on minimal spurring and deformity of the inferior glenoid.  The diagnosis was status post contusion of the right shoulder with excision of the supermedial scapular border and very minimal early degenerative arthritis.  The examiner stated that the functional impairment was that the Veteran had some minimal shoulder limitation which appeared normal when removing his shirt.  The examiner opined that his daily activities were limited due to his hips, but the Veteran related that he thought it was also due to his right shoulder.  There were no flare-ups or instability.  

In August 2009, the Veteran testified at a Travel Board hearing.  At that time, he reported that he had a painful scar due to his right shoulder surgery.  He said that otherwise, he could hardly raise his arm and could not lift it to shoulder level or even halfway.  He indicated that he could only lift it a few inches.  He stated that it was very painful so he took multiple medications for relief.  He basically reported that he had no use of his arm.  

Subsequent September 2009 x-rays revealed right avascular necrosis.  A September 2009 magnetic resonance imaging showed advanced degenerative changes with deformity of the right humeral head.  There was no rotator cuff  tear.  There was also mild subacromial/subdeltoid bursitis.  X-rays also showed degenerative changes.  

The Veteran was afforded another VA examination in August 2011.  The examiner again noted that the Veteran amplified his symptoms and made gagging and groaning noises.  A healed surgical scar on the right shoulder was noted to be 20 centimeters and nontender.  There was little atrophy in the supraspinatus and infraspinatus.  His range of motion was accomplished times three with pain throughout and grunting and groaning.  He forward flexed to 75 degrees and abducted to 55 degrees.  External rotation was 5 degrees and internal rotation was 40 degrees.  There was no loss of motion with repetitive motion or due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran cradled his right arm when he was not using it and complained during the range of motion testing.  However, when getting on and off the table, he raised himself with his right arm and used in a normal manner, likewise doing the same when taking his shirt on and off.  Neurological examination was normal.  X-rays revealed avascular necrosis with a loose avascular fragment on the dorsum of the humeral head.  There were also postoperative changes in the scapula.  The diagnosis was right shoulder history of contusion with excision of part of  the medial aspect of the scapula with the recent development of avascular necrosis of the humeral head.  The examiner opined that the avascular necrosis was due to alcohol consumption.  The examiner stated that the previous trauma (service-connected) of the scapula, which was still symptomatic in the area of the scapulothoracic articulation with grinding.  The examiner indicated that he was unable to state how much of the motion loss was due to true limitation since the Veteran's demeanor was inconsistent in that regard.  The examiner indicated that he drew his conclusions as described.  There was no ankylosis or swelling.  The Veteran guarded markedly except when taking his shirt on and off.  He did not have nonunion, manunion, loose movement, instability, or dislocation.  He did not have altered grip or reduced function in the right upper extremity except as described.  The examiner indicated that he was unable to make an estimation of the degrees of limitation shown during a flare-up period.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. T he injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder. Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder. Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

On the 2007 examination, the Veteran demonstrated better motion of the right arm; however, his motion on either examination was not limited to midway between side and shoulder level (45 degrees), even considering the DeLuca factors.  The Board recognizes that it is clear that the examiner who performed  the examinations did not find the Veteran's limitations to be entirely believable.  Nevertheless, he moved his right arm in excess of the 45 degree even considering that his motion was exhibited accurately.  Although the Veteran testified and indicated that he could only lift his arm and few inches and basically had no functional use, this was not demonstrated on the examinations before and after the hearing.  Thus, that testimony is not credible.  As such, a higher 30 percent rating is not warranted under Diagnostic Code 5201.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  X-rays revealed avascular necrosis with a loose avascular fragment on the dorsum of the humeral head; however, the avascular necrosis is not etiologically related to the service-connected right shoulder disorder, as previously noted.  It is due to alcohol intake.  Otherwise, the Veteran did not have nonunion, manunion, fibrous union, loose movement, instability, or dislocation of the humerus.  As such, a higher rating is not for assignment based on other impairment of the humerus.  

A rating in excess of 20 percent is not permitted under Diagnostic Code 5203.  

Accordingly, the Board finds that a rating in excess of 20 percent for the service-connected right shoulder disability is not warranted.  The matter of a separate rating for the residual scar due to right shoulder surgery is addressed in the remand portion of this decision.  


Left Varicocele

In June 2007, the Veteran requested an increased rating.  In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  

The Veteran was afforded a VA examination in September 2007.  Physical examination revealed tenderness of the left testicle, but no overt varicocele.  He had a left inguinal scar from where he had his left varicocele ligation in 1978.  There was minimal, if any, evidence of varicocele.  

An April 2008 ultrasound revealed no intratesticular mass lesion, no evidence of testicular torsion, and a possible epididymal cyst or spermatocele.  No varicocele was noted.  

In August 2009, the  Veteran testified at a Board hearing.  He related that his left varicocele resulted in pain, particularly with activities.  He related that a very hot bath was helpful for relief.  The Veteran reported that he did not have any problems with voiding and he also did not have any sexual urges.

In August 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he voided with no problems.  He reported nocturia of zero to 2 times.  He had no daytime frequency or urgency.  The Veteran related that he had chronic pain in his left groin and scrotal area which was intermittent.  Sometimes the pain was not present, but other times, it felt like a toothache in his left testicle.  He indicated that he would take ibuprofen for the pain or occasionally, eh would take a hydrocodone.  He stated that walking and standing would make the pain worse, but getting off his feet makes it better.  He also related that he had previously undergone an ultrasound which showed no masses.  There was no evidence of testicular torsion.  Physical examination revealed no varicocele or tumor mass.  His testicles were the same side.  There was no atrophy/  With regard to the surgical scar ,it was well-healed and difficult to see, but there was a very minimal 4 centimeter scar in the right groin area that was well-healed.  The examiner again stated that he could not palpate any definite varicocele, hydrocele, or scrotal mass.  The impression was history of persistent pain in the left groin and scrotal area that was intermittent as well as history of a surgical exploration with ligation of a left varicocele.

An October 2011 ultrasound of the scrotom revealed a trace left hydrocele.  No varicocele was noted.  

A varicocele is a condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position.  Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)).  The RO has evaluated the left varicocele as 10 percent disabling under 38 C.F.R. § 4.115a, Diagnostic Code 7527.

Under Diagnostic Code 7527 prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating. 38 C.F.R. § 4.115a. 

Urinary tract infection:

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a.

The Veteran does not contend nor does the record show that the Veteran has renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections:  Rather, the Veteran's left varicocele is manifest by pain.  The current 10 percent rating is consistent with the rating code's recognition of pain as being productive of disability and warranting at least a minimum compensable rating.  See generally 38 C.F.R. § 4.59.  However, a higher rating is not being assigned because the Veteran does not have the functional equivalent of any of the criteria cited above.  By his own admission, the pain is intermittent in nature and not resulting in other identified functional impairment.  Accordingly, the Board finds that a rating in excess of 10 percent for the service-connected left varicocele is not warranted.  


Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for the right scapular disability and is excess of 10 percent for the left varicocele disability.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any recent hospitalizations for the disabilities and although there may be industrial impairment, it is not beyond what is contemplated in the rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.3073(b) provides that with chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2011)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Prostate Disability

The Veteran was afforded a VA genitourinary examination in August 2007.  At that time, he told the examiner that he had his prostate checked and it was normal for his age.  No prostate disability was diagnosed.

At his August 2009 Board hearing, the Veteran indicated that during service, his parachute strap tightened across his groin, not his prostate.  He did not report any prostate issues.  

The Veteran was examined by VA again in August 2011.  Once again, he reported that he did not have any prostate issues and that it had been a mistake that a prostate disability had been claimed.  He indicated that he had no prostate problems.  Further, the examiner noted that he Veteran's prostate-specific antigen was normal at 0.4.  Physical examination revealed that the prostate was smooth and nontender.  No prostate disability was diagnosed.  

At the outset, the Board notes that the Veteran is both competent and credible in his report that he has no problem with his prostate which is supported by the medical record which shows no prostate disability.  
The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Absent a current diagnosis, service connection is not warranted for a prostate disability on either a direct or secondary basis.


Left Hip

The service treatment records do not reflect any complaints, findings, treatment, or diagnosis of left hip disease or injury.  Although the Veteran generally contends that the left hip was injured when he injured his right hip in a parachute accident during service, this is not reflected in the record.  Rather, there is documentation of right shoulder injury and treatment, but there is no mention of any hip injury.  

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the contemporaneous evidence does not support the Veteran's contention that his left hip was injured when his right shoulder was injured.  Since the treatment records were specific in the documentation of treatment following the parachuting incident, the Board finds that eh Veteran's current account is not credible.  

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the STRs appear complete and the Board finds that a left hip injury and subsequent treatment and symptoms would have been recorded if they occurred.  The STRs documented other medical problems and it is reasonable to find that a left hip injury would also have been recorded, if it had occurred.  Thus, as noted, the Veteran is not credible in that regard.  

Further, post-service records show that the Veteran's left hip disability was initially noted in the 1990's, many years post-service.  In the mid to late 1990's, there were complaints of bilateral hip pain.  Avascular necrosis was diagnosed in that time frame.  In addition, arthritis was known to be present.  Avascular necrosis was also confirmed on an October 2000 magnetic resonance imaging.  In 2004, the Veteran underwent left hip surgery due to avascular necrosis. May 2004 x-rays showed bilateral degenerative joint disease.  A subsequent August 2007 VA examination noted that the Veteran allegedly had arthritis of the left hip.  Subsequent December 2008 x-rays and a magnetic resonance imaging again noted degenerative changes of the left hip.

The Veteran was examined by VA in August 2011.  The examiner noted that the Veteran had avascular necrosis of the hips which was as likely as not due to alcohol intake, not service.  The Veteran was noted to have undergone bilateral total hip replacements.  The examiner stated that there was no evidence to support that the avascular necrosis was due to military service, including parachuting.  

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  

Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the August 2011 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In light of the foregoing, the Board finds that the Veteran's account of an inservice left hip injury is not credible and his assertion that current left hip disability is related to service is not as probative as the VA examiner's opinion.  Rather, the VA examiner's opinion, which is the most probative evidence on this point, establishes that there is no etiological nexus between current diagnosis and service.  The left hip disability had an onset many years after service and is unrelated thereto.  

Accordingly, service connection for a left hip disability is not warranted.  


New and Material Evidence to Reopen Service Connection for a Right Hip Disability

In an October 2004 rating decision, the RO denied service connection for degenerative joint disease of the right hip (claimed as a right hip disorder) on the basis that the right hip disability was not shown in service, the diagnosis post-dated service by many years, and there was no relationship between the current disability and service.  The evidence of record included the STRs which did not reflect any right hip disease or injury.  Although they reflected that the Veteran injured his right shoulder in a parachute jump, there was no mention of any hip injury.  Post-service records included private medical evidence showing that the Veteran was involved in a motorcycle accident in the mid-1980's in which his left tibia, left femur, left knee, and left ankle were injured.  VA medical records were also contained in the claims file.  In pertinent part, a November 2003 record noted that the Veteran probably injured his right hip in a jump from an aeroplane while VA records dated in 2004 reported that the Veteran had right hip arthritis due to avascular necrosis.  In May 2004, the Veteran underwent a total right hip arthroplasty. In An October 6, 2004 record, the Veteran reported that he had chronic pain due to his right hip being injured in a parachute jump.

A notice of disagreement was not received within the subsequent one-year period after the October 2004 rating decision,   Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's October 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of VA medical records including examination reports, Social Security Administration records, and the Veteran's contentions.

The VA medical evidence includes two relevant examination reports which contain medical opinions.  These records are supported by VA clinical records, contained as part of VA's record as well as part of the Social Security Administration records, reflecting treatment for bilateral hip disability, and which contained x-ray and magnetic resonance imaging reports showing the presence of arthritis and avascular necrosis.  

The August 2007 examination reported noted that the Veteran had undergone a right hip replacement and that his daily activities were limited by his hips.  An August 2011 examination report noted the hip findings as indicated above.  In essence, the examination concluded that the Veteran was status post right hip arthroplasty for avascular necrosis which the examiner opined as likely as not due to alcohol intake.  The examiner noted that there was no evidence to support that it was attributable to military service, including due to parachuting.  The examiner stated that the hip problem began much after service and, as stated, due to alcohol intake.  As noted, this report was supported by clinical records which showed the presence of avascular necrosis since the 1990's and which also showed numerous notations of alcohol use.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the lay evidence submitted consists of the Veteran's written and oral contentions that he has a right hip disability which is related to his inservice parachute accident which also resulted in his service-connected right shoulder disability.  This contention, however, is duplicative and cumulative of the contentions of record at the time of the final October 2004 rating decision.  In sum, the Veteran basically asserted the same contention with the prior claim as he does now.  

With regard to the medical evidence, it does not show that the Veteran's current right hip disability began during service, within one year of service, or is otherwise etiologically related to service.  The VA outpatient records and Social Security Administration records do not contain an opinion regarding whether there is a nexus between current disability and service.  However, the recent VA examination report rather indicates that the current right hip disability is not related to service at all, but rather due to alcohol intake, and had an onset many years post-service.  The VA examination that included a medical opinion to the effect that the right hip disability was not related to service was based on a comprehensive review of the claims file and an examination of the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  As this additional evidence indicates that the right hip disability is not etiologically related to service, rather than the contrary, it is not new and material.  

Therefore, new and material evidence has not been received since the RO's October 2004 decision; thus, the claim of service connection for right hip arthritis is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Entitlement to an evaluation in excess of 20 percent for the right scapula disability is denied. 

Entitlement to an evaluation in excess of 10 percent for the left varicocele disability is denied.

Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a left hip disorder is denied.

The application to reopen a claim of entitlement to service connection for a right hip disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In the Board's prior remand, it was noted that the Veteran had scarring as a result of his service-connected right scapula disability.  In order to separately rate this scarring, the VA examiner was requested to provide specific findings with respect to the location, size and shape of the scar from the right scapula surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting motion and strength of the right chest, side or back or right upper extremity function.  The VA examiner did not provide these findings.  

Thus, with respect to the scarring, the examination was inadequate and anther examination must be performed as there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  As implied in the Board's prior remand, the Veteran is entitled to a compensable rating for the scar as separate from the service-connected right scapula disability, if certain criteria pertaining to scars are met.  Since the examination was inadequate in that regard, the Board cannot rate the scar at this point.

With regard to the issues of service connection for psychiatric disability and ED, the record suggested that these disabilities could be related to service-connected disabilities.  Specifically, it was noted that in December 2010, a VA service provider indicated that pain could be a trigger for the Veteran's stress and/or his substance abuse.  Also, although the record also suggested that eh Veteran's ED could be due to his medications, the September 2007 VA medical examiner who examined the Veteran did not address whether or not the medications taken by the Veteran for his service-connected disabilities had any etiologic relationship to his claimed genitourinary disorder.  The Board requested that the Veteran be afforded a VA examinations to resolve the etiological questions pertaining to these disabilities.  

The VA psychiatric examination was conducted in August 2011; however, the RO determined that the examiner failed to address whether the Veteran's diagnosed psychiatric disability was aggravated by his service-connected disabilities.  As such, an addendum was obtained, but the examiner did not address the question of whether the Veteran's psychiatric disability is proximately due to, or the result of, or permanently aggravated by the pain from his service-connected disabilities.

Likewise, although a genitourinary examination was conducted in August 2011, and the examiner concluded that the Veteran had a history of ED which had begun 10 years prior to this examination (in 2001), there was no specific medical opinion.  As such, a medical addendum was obtained.  The VA examiner opined that the Veteran's ED was less likely than not incurred in or caused by or aggravated by a claimed inservice injury, event, or illness.  He indicated that the etiology of the ED was primarily related to age, but was undoubtedly adversely affected by psychogenic factors related to his nonservice-connected depressive disorder.  The examiner further opined that it was less likely than not proximately due to or the result of the Veteran's service-connected postoperative results of his right scapular disability, left varicocele, and right metacarpal conditions.  The examiner explained that psychogenic factors can lead to ED, but a left varicocele ligation was not a risk factor for ED.  The examiner did not provide an opinion regarding whether the Veteran's medications taken for service-connected disability played an etiological role with regard to ED.

In light of the foregoing, the Board finds that an additional medical addendum must be obtained to resolve the deficits of the prior opinion.  Since the outcome of the psychiatric opinion might impact the outcome of the ED opinion (given the conclusions noted above), that opinion should first be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA scar examination to evaluate his scarring of the right shoulder due to right shoulder surgery.  

Specific findings should be made with respect to the location, size and shape of the scar from the right scapula surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting motion and strength of the right chest, side or back or right upper extremity function.  The examiner should indicate whether the scar is deep (underlying soft tissue damage), superficial and/or nonlinear; and whether the scar is unstable (in that, for any reason, there is frequent loss of covering of skin over the scar), painful, or causes any limitation of function or other indirect sequalae.  If the examiner determines that the scar found on examination results in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part.

2.  Obtain a medical addendum opinion with regard to claimed psychiatric disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that currently diagnosed psychiatric disability is proximately due to, or the result of, the service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, to specifically include pain caused by those conditions.   

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that currently diagnosed psychiatric disability is permanently aggravated by the Veteran's service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, to specifically include pain caused by those conditions..  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's psychiatric disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Obtain a medical addendum opinion with regard to claimed ED disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that ED disability is proximately due to, or the result of, the service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, to specifically include medications taken for those conditions.   

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that ED disability is permanently aggravated by the Veteran's service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, to specifically include medications taken for those conditions..  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's psychiatric disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  5.  The AMC should then readjudicate the claims on appeal (entitlement to a compensable rating for a right shoulder scar due to service-connected right scapula disability, and entitlement to service connection for a psychiatric disorder and ED to include as secondary to service-connected disability, to include as secondary to service-connected disability) in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
JOHN JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


